Case 6:18-cv-00299-JRG Document 116 Filed 04/15/19 Page 1 of 6 PageID #: 2402



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                                TYLER DIVISION


Intellectual Ventures II LLC,         §
                                      §
      Plaintiff,                      §
                                      §
v.                                    §   Case No. 6:18-CV-00299-JRG
                                      §
Great West Casualty Company,          §
                                      §
      Defendant.                      §


PLAINTIFF’S MOTION TO RECONSIDER FINAL JUDGMENT (DOCKET NUMBER
      102) UNDER RULE 59(e) TO INCLUDE PREJUDGMENT INTEREST
Case 6:18-cv-00299-JRG Document 116 Filed 04/15/19 Page 2 of 6 PageID #: 2403



I.      INTRODUCTION

        Plaintiff Intellectual Ventures II LLC (“IV”) respectfully asks this Court pursuant to

Federal Rule of Civil Procedure 59(e) to reconsider its Final Judgment and add $363,388.97 in

prejudgment interest to its award of compensatory damages for Great West Casualty Company’s

(“Great West”) direct infringement of U.S. Patent No. 7,516,177 (“’177 Patent”). See (Dkt. No.

102).

II.     BACKGROUND

        IV filed suit against Great West on January 20, 2015, claiming that Great West directly

infringed its ’177 patent. Intellectual Ventures II LLC v. Great West Casualty Company, Case

6:15-cv-00060 (Dkt. No. 1). After a four-day jury trial, the jury returned a verdict in favor of IV

finding that Great West infringed Claim 14 of the ’177 Patent and that IV was entitled to

$1,500,000 in compensatory damages. See Intellectual Ventures II LLC v. Great West Casualty

Company, Case 6:15-cv-00060 (Dkt. No. 102). The Court entered its Final Judgment on March

18, 2019, absent from which is an award of pre-judgment interest. Id. Through the instant motion,

IV now seeks to amend this final judgment for the inclusion of an award of prejudgment interest

amounting to $363,388.97

III.    APPLICABLE LAW

        The instant motion presents a purely procedural question under Rule 59 and the law of the

Fifth Circuit, therefore, applies. See Bettcher Indus. v. Bunzl USA, Inc., 661 F.3d 629, 638 (Fed.

Cir. 2011). Under Fifth Circuit case law, a district court is justified in using its discretion to grant

a Rule 59(e) motion in the following situations: (1) “‘allowing a party to correct manifest errors

of law or fact;’ (2) ‘to present newly discovered evidence;’ and (3) ‘when there has been an

intervening change in the controlling law.’” OPTi Inc. v. Via Techs., Inc., No. 2:10-CV-00279-




Plaintiff’s Motion to Reconsider Final Judgment Under Rule 59(e)                                  1
to Include Prejudgment Interest
Case 6:18-cv-00299-JRG Document 116 Filed 04/15/19 Page 3 of 6 PageID #: 2404



JRG, 2015 U.S. Dist. LEXIS 11516, at *4 (E.D. Tex. 2015) (quoting Templet v. HydroChem Inc.,

367 F.3d 473, 478-79 (5th Cir. 2004).

       Rule 59(e) is the proper procedural mechanism to amend a judgment to include

prejudgment interest. See Heck v. Triche, 775 F.3d 265, 276-77 (5th Cir. 2014); Natilus, Inc. v.

Icon Health & Fitness, Inc., No. SA-16-CV-00080-RCL, 2018 U.S. Dist. LEXIS 76809, at *2-3

(W.D. Tex. 2018) (“And while Rule 59 motions are generally disfavored, they are the appropriate

vehicle to update damages numbers and to amend judgments to include pre-and post-judgment

interest.”). The Fifth Circuit has recognized this fact, stating: “[T]he Supreme Court has held that

a postjudgment motion for discretionary or mandatory prejudgment interest is a Rule 59(e)

motion . . . .” Heck, 775 F.3d at 276-77 (emphasis in original).

IV.    ARGUMENT

       A.      IV Is Entitled to an Award of Pre-Judgment Interest

       Here, amending the Court’s Final Judgment to include an award of prejudgment interest

would constitute a “correct[ion] of [a] manifest error[] of law or fact,” making such an amendment

proper under Rule 59(e). See Fed. R. Civ. P. 59(e); Imperium IP Holdings (Cayman), Ltd. v.

Samsung Elecs. Co., Civil Action No. 4:144-CV-00371, 2017 U.S. Dist. LEXIS 63976, at *11

(E.D. Tex. 2017). In GM Corp. v. Devex Corp., the United States Supreme Court articulated the

proper standard for awarding prejudgment interest in patent infringement suits under 35 U.S.C.

§ 284. 461 U.S 648, 657. The Court held “that prejudgment interest should be awarded under §

284 absent some justification for withholding such an award.” Id.

       The one “justification” allowing for the denial of prejudgment interested specifically

identified by the Court was if the “patent owner ha[d] been responsible for undue delay in

prosecuting the lawsuit.” Id.; Schwendimann v. Arkwright Advanced Coating, Inc., No. 11-820,

2018 U.S. Dist. LEXIS 161502, at *6 (D. Minn. 2018) (“The only recognized reason to withhold


Plaintiff’s Motion to Reconsider Final Judgment Under Rule 59(e)                              2
to Include Prejudgment Interest
Case 6:18-cv-00299-JRG Document 116 Filed 04/15/19 Page 4 of 6 PageID #: 2405



prejudgment interest is where ‘the patent owner has been responsible for undue delay’ in enforcing

its patent rights.”) (quoting GM Corp. v. Devex Corp., 461 U.S. 648, 657) (1983)). Further, the

defendant must also articulate the prejudice it has incurred as a result of this delay before a patent

owner can rightfully be denied its prejudgment interest. See Lummus Indus. v. D.M. & E. Corp.,

862 F.2d 267, 275 (Fed. Cir. 1988) (“[A]bsent prejudice to the defendants, any delay by [the patent

owner] does not support the denial of prejudgment interest.”); Golden Hour Data Sys. v.

emsCharts, Inc., No. 2:06-CV-381-JRG, 2014 U.S. Dist. LEXIS 187242, at *10 (E.D. Tex. 2014).

       Great West has not pointed to—nor can it point to—any evidence showing either delay on

the part of IV in prosecuting its patent or any prejudice it is suffered as a result. As the factual

record demonstrates, the date of first infringement occurred in July 2013. See Case 6:18-cv-00299

(Dkt. No. 106) Tr. 13:19-24. Thus, there exists a gap of less than two years between this date of

first infringement and the date IV initiated its lawsuit against Great West. See Intellectual Ventures

II LLC v. Great West Casualty Company, Case 6:15-cv-00060 (Dkt. No. 1). Without more, this

period of time cannot justify depriving IV of the pre-judgment interest it is rightfully entitled to.

See Soverain Software LLC v. J.C. Penney Corp., 899 F. Supp. 2d 574, 587 (E.D. Tex. 2012)

(“[T]he withholding of prejudgment interest based on delay is the exception, not the rule . . . .”)

(quoting Lummus Indus., 862 F.2d at 275)).

       To demonstrate, in Medtronic Vascular, Inc. v. Bos. Sci. Corp. this Court awarded a patent

owner pre-judgment interest despite allegations by the defendant that the patent owner delayed for

five years in bringing its infringement suit. No. 2-06-CV-78 (TJW), 2009 U.S. Dist. LEXIS 4718,

at *4 (E.D. Tex. 2009). This Court found that a pre-judgment interest award was nonetheless

proper as there was no evidence that this delay was the product of the patent owner engaging in

“litigation tactics” meant to artificially inflate the defendant’s liability. Id. Just as in Medtronic

Vascular, here there is also an absolute lack of evidence supporting the proposition that IV, in any


Plaintiff’s Motion to Reconsider Final Judgment Under Rule 59(e)                                3
to Include Prejudgment Interest
Case 6:18-cv-00299-JRG Document 116 Filed 04/15/19 Page 5 of 6 PageID #: 2406



way, engaged in the sort of delay tactics meant to increase Great West’s liability. See id. This

absence of evidence rebutting the propriety of awarding prejudgment interest necessitates the

awarding of such. See Internet Machs. LLC v. Alienware Corp., No. 6:10-cv-23, 2013 U.S. Dist.

LEXIS 115723, at *69-70 (E.D. Tex. 2013); GM Corp., 461 U.S. at 658 (Stevens, J., concurring)

(recognizing that § 284 creates a “presumption favoring the award of prejudgment interest in the

ordinary case.”).

       B.      The Prejudgment Interest Award Amounts to $363,388.97.

         “The interest rate used to calculate prejudgment interest and the method and frequency

of compounding are left to the discretion of the district court.” Fractus, S.A. v. Samsung Elecs.

Co., 876 F. Supp. 2d 802, 855 (E.D. Tex. 2012). “[T]he ‘standard practice in the Eastern District

of Texas is to award prejudgment interest at the prime rate, compounded quarterly.”

Erfindergemeinschafter UropPep GbR v. Eli Lilly & Co., 2:15-cv-1202-WCB, 2017 U.S. Dist.

LEXIS 75517 (E.D. Tex. May 18, 2017 (Bryson, J., sitting by designation) (collecting cases).

Finally, the appropriate time period to measure prejudgment interest is “from the date of

infringement to the date of final judgment.” Creative Internet Advert. Corp. v. Yahoo! Inc., 689 F.

Supp. 858, 862 (E.D. Tex. 2010).

       Here, the date of first infringement is July 1, 2013 and the date of this Court’s final

judgment is March 18, 2019. See Intellectual Ventures II LLC v. Great West Casualty Company,

Case 6:15-cv-00060 (Dkt. No. 1); Case 6:18-cv-00299 (Dkt. No. 106) Tr. 13:19-24. Application

of the prime rate, compounded quarterly, results in a prejudgment interest award of $363,388.97.

Exhibit A, Affidavit of Michael Lasinski. A full explanation, with accompanying calculations, for

how this pre-judgment interest was reached has been provided to the Court by an affidavit prepared

by IV’s testifying expert on the issues of damages, Mr. Michael Lasinski, attached hereto as

Exhibit A.


Plaintiff’s Motion to Reconsider Final Judgment Under Rule 59(e)                             4
to Include Prejudgment Interest
Case 6:18-cv-00299-JRG Document 116 Filed 04/15/19 Page 6 of 6 PageID #: 2407



V.     CONCLUSION

       Pursuant to Rule 59(e), IV respectfully asks this Court to reconsider its Final Judgment

(Dkt. No. 102) and include add $363,388.97 in prejudgment interest to its award of compensatory

damages for Great West’s direct infringement of the ’177 Patent.

                                                Respectfully submitted,

                                               By: Karl Rupp
                                               Karl Rupp
                                               Texas State Bar No. 24035243
                                               Ross Leonoudakis
                                               Texas State Bar No. 24087915
                                               Winn Cutler
                                               Texas State Bar No. 24084364
                                               NIX PATTERSON L.L.P.
                                               1845 Woodall Rodgers Frwy., Ste. 1050
                                               Dallas, Texas 75201
                                               972.831.1188 (telephone)
                                               972.444.0716 (facsimile)
                                               krupp@nixlaw.com
                                               rossl@nixlaw.com

                                               Derek Gilliland
                                               Texas State Bar No. 24007239
                                               Ty Wilson
                                               Texas State Bar No. 24106583
                                               NIX PATTERSON L.L.P.
                                               205 Linda Drive
                                               Daingerfield, Texas 75638
                                               903.645.7333 (telephone)
                                               903.645.5389 (facsimile)
                                               dgilliland@nixlaw.com
                                               twilson@nixlaw.com
                                               ATTORNEYS FOR PLAINTIFF
                                               INTELLECTUAL VENTURES II, LLC

                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has
been served on all counsel of record via the Court’s CM/ECF filing system on this 15th day of
April 2019.

                                                           /s/ Karl Rupp

                                                           Karl Rupp

Plaintiff’s Motion to Reconsider Final Judgment Under Rule 59(e)                           5
to Include Prejudgment Interest
